 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDFinesilverManufacturing Company and SouthwestRegionalJointBoard,AmalgamatedClothingWorkersofAmerica,AFL-CIO.Cases23-CA-5061 and 23-CA-5194September25, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSFANNINGAND PENELLOOn March 31, 1975, Administrative Law Judge Pe-ter E. Donnelly issued the attached Decision in thisproceeding. Thereafter, Respondent, General Coun-sel, and Charging Party filed exceptions and support-ing briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional LaborRelationsBoard has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusionsof the Administrative law Judge as mod-ified below and to adopt his recommended Order asmodified herein.We agree with the Administrative Law Judge, forthe reasonsstated by him, that Respondent variouslyviolated Section 8(a)(1) of the Act by certain conductof its supervisors, officers, and/or owners as fully de-scribed in the attached Decision.' We also agree withthe Administrative Law Judge's finding that Respon-dent discharged employees Matilda Flores and Rubi-ns Rivera because of theirunionactivities in viola-tion of Section 8(a)(3) of the Act.We disagree,however, with the Administrative Law Judge's find-ing that employee Maria Aranda was discharged forusingavulgarexpletivewhilespeakingtoRespondent's chairman of the board, Mervin Fine-The Respondent,General Counsel, and the Charging Party have except-ed to certaincredibilityfindings made by the AdministrativeLaw Judge. Itis the Board's establishedpolicy notto overrulean Administrative LawJudge's resolutions with respectto credibilityunlessthe clear preponder-ance of all of the relevant evidence convincesus that theresolutions areincorrect.StandardDry Wall Products,Inc, 91 NLRB 544 (1950),enfd 188F.2d 362 (C.A. 3, 1951).We have carefully examined the record and find nobasis for reversing his findings.2 The General Counsel and ChargingParty contend that the Administra-tive Law Judge erred in failing to find certain other of Respondent's con-duct violative of Sec.8(a)(1) of the Act.While the facts supporting some ofthese allegations(notably the alleged surveillance of union activities by su-pervisors,Hertzel Finesilver's statement to Lillian Reyes to the effect that ifthe Union came into the plant the employeeswould no longer be able tobring their grievancesdirectly tomanagement, and SupervisorLubianski'sstatement to employeeTaylor thatif the Union came intothe plant Lubian-skimight lose her job),raise close legal issues,we deem it unnecessary toresolve these issues in the circumstances here,inasmuch as additional find-ings of 8(a)(1) violationswould not,in any event,affect theremedy herein.silver. Instead, for the reasons set forth below, wefind upon the record as a whole that Aranda's dis-charge was grounded on her strong support of theUnion and that the asserted reason for the dischargewas seized upon by Respondent as a pretext to hideits true motive.Aranda was employed in Respondent's shirt de-partment from February 1973 until her discharge onApril 18, 1974. Her role as an active unionorganizerand supporter was well known to Respondent. In-deed, she was so named, along with other employeeorganizers, in a telegram from the Union to Respon-dent, dated April 3, 1974. In addition to havingsigned a union card, Aranda also secured authoriza-tion cards from some 50 other employees. Aranda,who had previously worked at the nearby Farahplant, was known to the Finesilvers as a "Farah strik-er."The record also reveals, as the AdministrativeLaw Judge found, that from the very beginning ofthe Union's organizing campaign Respondent took alively interest in Aranda's union activities. Thus, inattempting to ascertain her union sentiments, Re-spondent twice violated Section 8(a)(1) of the Act inearlyMarch 1974; first by Mervin Finesilver's directinterrogations of Aranda and, when that interroga-tion failed to disclose her sentiments, by Mervin'sdelegation of another employee, Willie Gavlic, to in-quire into her union sympathies.On April 18, Aranda was summoned to HertzelFinesilver's office because she had written on a com-pany notice posted on Respondent's bulletin board.When Aranda arrived at the office, both Finesilverswere present, as well as supervisors Taylor, Scott,and Lugo. Aranda admitted having written on thenotice. Upon further interrogation, she left the officeto bring another employee back with her to serve asher witness. When Aranda returned with this witness,Mervin informed Aranda that she had no right topull another employee off the job, and, after furtherreprimands, discharged her when she used a vulgarexpletive concerning the way the plant was run.Although it is undisputed that Aranda used suchan expletive, we do not agree with the AdministrativeLaw Judge's conclusion that this was the real reasonfor her discharge.The record reveals that expletives were commonlyused at Respondent's plant as evidenced by an inci-dent between employee Barbara Haar and Supervi-sor Coy, during which, according to the credited tes-timony,Coy used profanity.Nor were vulgarexpletives alien to Mervin Finesilver's ears.However,while there is evidence in the record that profanitywas used at Respondent's plant, there is no evidencethat anyone was ever disciplined to any extent for theuse of such profanity. Thus, the Respondent's dis-220 NLRB No. 90 FINESILVER MANUFACTURING COMPANY649charge of Aranda for her use of a four-letter word isclearly an example of disparate treatment meted outto a strong union adherent.Accepting Mervin Finesilver's version of the dis-charge, it must be noted that Aranda was in a mostdifficult and emotionally upsetting situation. Sur-rounded by three company supervisors plus the twoFinesilvers, she was first reprimanded for writing ona company notice and then even more adamantlyscolded for bringing another employee into the Fine-silvers' office to act as her witness. In light of MervinFinesilver's violatile nature, as is apparent from thetranscript of the hearing, and his hostility to the em-ployees' concerted activities, we conclude that thisinterview was not conducted in a spirit of tranquilityand reason. Thus, Aranda used this expletive in ahighly emotional context while defending herselfagainst Finesilver's accusations.Moreover, in seek-ing out a witness during her disciplinary interview,Aranda was engaged in a concerted protected activi-ty for which she could not lawfully be discharged.'In view of the foregoing, we can only concludethat Respondent seized upon her use of the four-let-terword as a pretext to get rid of a known unionleader. Accordingly, we find that Respondent violat-ed Section 8(a)(1) and (3) of the Act by dischargingMaria Aranda for her union activity.AMENDED CONCLUSIONS OF LAWWe adopt the following in place of paragraph 4 ofthe Administrative Law Judge's Conclusions of Law:"4.By dischargingRubinaRivera,MatildaFlores, and Maria Aranda, thereby discriminating inregard to their hire and tenure of employment, inorder to discourage membership in the Union, theRespondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 2(6)and (7) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, Fine-silverManufacturing Company, San Antonio, Texas,its officers, agents,successors,and assigns, shall takethe action set forth in the said recommended Orderas so modified:1.Substitute the following for paragraph 2(a):"(a)Offer to Matilda R. Flores, Rubina Rivera,and Maria Aranda immediate and full reinstatementto their former jobs or, if those jobs no longer exist,to substantially equivalent employment, and makethem whole for any loss of pay which they may havesuffered as a result of the discrimination practicedagainst them, in the manner set forth in the section ofthisDecision entitled `The Remedy.' "2.Substitute the attached notice for that of theAdministrative Law Judge.3 Intl Ladies' Garment Workers Union v Quality Manufacturing Company,420 U.S. 276 (1975).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge our employees orotherwise discriminate against them in regard totheir hire and tenure of employment in order todiscourage membership in Southwest RegionalJoint Board, Amalgamated Clothing Workers ofAmerica, AFL-CIO, or any other labor organi-zation.WE WILL NOT create impressions of surveil-lance, threaten, harass, intimidate, interrogate,or coerce our employees in order to discouragemembership in and activities on behalf of South-westRegionalJointBoard,AmalgamatedClothingWorkers of America, AFL-CIO, orany other labor organization.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights guaranteed in Section 7of the National Labor Relations Act, as amend-ed.WE WILL offer to Matilda R. Flores, RubinaRivera, and Maria Aranda immediate and fullreinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalentemployment, and make them whole for any lossof pay they may have suffered as a result of thediscrimination practiced against them, plus in-terest at 6 percent per annum.,FINESILVERMANUFACTURING COMPANYDECISIONSTATEMENT OF THE CASEPETER E.DONNELLY, Administrative Law Judge: Thecharge in Case 23-CA-5061was filed by Southwest Re-gional Joint Board,Amalgamated Clothing Workers ofAmerica,AFL-CIO,herein called Charging Party or 650DECISIONSOF NATIONAL LABOR RELATIONS BOARDUnion, on April 22, 1974, and the complaint issued thereonon June 20, 1974. The charge in Case 23-CA-5194 wasfiled by the Charging Party on July 25, 1974, and the com-plaint thereon issued September 4, 1974. Both complaintsallegeviolations of Section 8(a)(1) and (3) of the Act byFinesilver Manufacturing Company, herein called Respon-dent or Employer. Answers to the complaints were timelyfiled by Respondent. By order dated September 6, 1974,the cases were consolidated for hearing. Pursuant to notice,the hearing was held beforeme atSan Antonio, Texas, onSeptember 18, 19, 20, 23, 24, and 25; October 21, 22, 23, 24,and 25; November 20 and 21; all in 1974. Briefs have beentimely filed by the General Counsel, Charging Party, andRespondent, which have been duly considered.FINDINGSOF FACT I1.EMPLOYER'S BUSINESSEmployer is a Texas corporation having its principal of-fice and plant facilitiesat San Antonio, Texas, where it isengaged in the manufactureof clothing. During the past 12months,which periodis representative of all timesmaterialherein,Respondentsold and shipped goods valued at morethan $50,000 fromits SanAntonio, Texas, facility directlyto customerslocated at points outside the State of Texas.During this sameperiodRespondentpurchased goods val-ued at morethan $50,000 which goods were shipped to itsSan Antonio, Texas, facility directly from points outsidethe Stateof Texas. I conclude that the Respondent is anemployerengaged in commercewithin the meaning of Sec-tion 2(6) and (7) of the Act.II.LABOR ORGANIZATIONThe complaint alleges and Respondent in its answersadmits, and I find, that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.III.ALLEGED UNFAIR LABOR PRACTICES 2A. Facts,Discussion,and Analysis1.The 8(a)(l) allegationsThe complaintsallegethat, on or about the dates setforth therein, the Respondent discharged eight employeesiThereis conflicting testimony regardingmany allegations of these com-plaints.In resolving these conflicts,Ihave creditedall of the relevant testi-mony of some witnesses and parts of relevanttestimony of others and in sodoing I have taken into consideration,whereappropriate, the apparent in-terests of the witnesses;the inherent probabilities; the probabilities in lightof other events;corroboration or lack of it;the consistencies or inconsisten-cies within the testimony of each witness and betweenthe testimony of eachand that of other witnesses with similar apparent interests.Testimony incontradiction to that upon which my factual findings are basedhas beencarefully consideredbut discredited. Additionalfactors, in addition to thesegeneral criteria,are noted in evaluating the testimony of some witnesses.2General Counsel in its brief concedes that no testimony was elicited tosupport the allegation in par.11(b) of the complaintin Case 23-CA-5061and movesto withdrawthis allegation.The recordhereinsupports this rep-resentation and the motion isherebygranted.in violation of Section 8(a)(3) of the Act. Further, the com-plaints allege that Respondent, through its agents and su-pervisors, as named therein, engaged in acts of surveil-lance,created impressions of surveillance, threatened,harassed, intimidated, interrogated, and engaged in variousother coercive activity against employees, all in violation ofSection 8(a)(1) of the Act. The 8(a)(1) allegations will betreated individually below, according to the individuals al-leged to have committed the violations.3a.Mervin Finesilver 4In about mid-March 1974,5 while at work on the secondfloor of the plant, Willie Gavlick was called aside by Mer-vin and requested to inquire of Maria Aranda, another em-ployee and a friend of Gavlick's, concerning her union ac-tivities.Thereupon Gavlick went over to Aranda,tellingher that he had been sent by Mervin to discover what herintentionswere with respect to the distribution of someunion handbills in her possession, and further that Mervinhad asked him to inquire of her whether she was trying toorganize for the Union. Aranda denied any union involve-ment. Gavlick returned to Mervin and reported what Ar-anda had told him. Later that day Aranda asked to seeMervin. She went to his office where Aranda again deniedany involvement with the Union and testified, "And thenhe told me that well, I knew how the rumors got to him andthat is why being that Willie and I were such close friendsor good friends that that's why he had sent him upstairs toget the information from me for him because he wanted toknow if I was for or against the Company." Mervin deniesrequesting Gavlick to interrogate Aranda but admits thathe did say to Gavlick, sometime in March, "I understandyour girlfriend is a union organizer", to which Gavlick onlyresponded "awww." Mervin also concedes that the meetingwith Aranda and Gavlick took place in his office and thatAranda denied any union involvement, but denies that hetoldAranda that he had asked Gavlick to inquire abouther union activity. A composite of the credited testimonyof Aranda and Gavlick persuade me that Mervin did en-gage in coercive activity by telling Aranda of his efforts toascertain, through Gavlick, the extent of Aranda'sunioninvolvement.6Ruby Rivera, one of the alleged discriminatees in thismatter, testified that, in about mid-March, she broughtsome union pamphlets into the plant which she distributed.Thereafter, while working she was told by her supervisor,Gertrude Lubianski, that Mervin wanted tosee her. Inconversation with Mervin in Taylor's office, Mervin toldher that he had been told that she hadbeen seenhandingout union handbills and asked her if she was for the Union7Amendments to the complaintin Case 23-CA-5061 havebeen notedand changed.4Hereinafter referred to as Mervin.5All dalesrefer to 1974 unless otherwise indicated.6Counsel for the General Counsel represents that the transcript showsthat the 8(a)(1) allegations contained in par. 8(e), (f), (g), (h), and (i) of thecomplaint inCase 23-CA-5061,attributed to Mervin,were in fact made byHertzel Finesilver(hereinafter referred to as Hertzel),but that they werenonethelessfully litigated. I agree.The recordsupports this contention andfindings thereon will be made in my consideration of the other 8(axl) alle-gations attributed to Hertzel. FINESILVERMANUFACTURING COMPANYor for him.He also told her that, as a trusted employee, hefelt that he could call on her for help,but that he had beentold that she did not like him or Hertzel and that she want-ed to hurt the Company. A discussion of company benefitsensued with Mervin saying that the Company had paidvacations,holidays, and a Christmas bonus, asking herwhat other benefits the employees wanted,to which sheresponded"sick leave",as they were getting at Farah. Mer-vin told her that the Union would not help the employees,that all the Union wanted was their dues, telling her, "Ifyou all want the Union you should go to work at Farah."Mervin testified that,while a conversation did take place, itwas at Rivera's request and dealt exclusively with Rivera'sdesire to change jobs from sewing pockets to repair work,which she had previously done. However, I credit Riveraand conclude that Mervin, by calling Rivera into his officeand probing these union related matters,interfered withRivera's Section 7 rights in violation of Section 8(a)(1) ofthe Act.Louis Gaona,a pants presser, testified that,on or aboutApril 18,while he was working,at or about 8:30 a.m., hisforeman,Eugene Canales,told him that the Finesilverswanted to see him.He went to Mervin's office where Mer-vin,Hertzel,Respondent's attorney,and two policemenwere present.The company attorney advised him that hehad not been called to the office concerning his union ac-tivity.ThereafterGaona was questioned concerning athreat with a knife alleged to have been made by Gaonatowards another employee.Gaona denied making such athreat and agreed to take a lie detector test.The matter ofGaona's union involvement was also raised.Gaona toldMervin that,like the other employees,he would go outsidethe plant and listen to the union organizers, whereuponMervin told him "You know damn well you're in theUnion." Gaona protested this remark to the policemen,who observed that Mervin was the owner of the place.Mervin also asked Gaona the name of the union man hespoke to every day outside the plant and Gaona repliedthat he did not know his name,although Gaona testifiedthat he later learned that it was Joe Perales.Mervin testi-fied that Gaona was called to his office because of a reportthat he had threatened another employee,named Juan Ro-sas,with a knife for refusing to sign a union card. Appar-entlyMervin was not impressed by Gaona's denials, stat-ing, "Now listen Louis, I know that you belong to theUnion and I don't care if you belong to the Union or not,you're not going to stab anybody or threaten anybody inthis business.Now get it through your head."Mervin con-cedes that he asked Gaona the names of the union organiz-ers because Rosas had told him that the organizers had cuthis tires and threatened him and his wife,conceding fur-ther that the inquiries were made pursuant to an investiga-tion resulting in the filing of the above noted unfair laborpractice charges against the Union.Respondent's attorneyshortly thereafter discovered the names of the union organ-7 Rosas did not testify about reporting these threats to Mervin either inthis hearing or in the prior hearing in a related unfair labor practice pro-ceeding(Case 23-CB-1515), wherein such threats were alleged as 8(bXI)(A)violations.The complaint thereon was dismissed by me and sustained by theBoard(216 NLRB No. 107(1974) ).651izersby simply asking them. In my opinion, the justifica-tion for the interrogation about the identities of the unionorganizers,in these circumstances,is insufficient,particu-larly where readily available alternative methods of ascer-taining the names of the organizers were present and sub-sequently utilized. I conclude that this interrogation wascoercive. Further,Mervin, by his remark to Gaona con-cerning his union affiliation, violated the Act since the re-mark created an impression of surveillance in violation ofSection 8(a)(1) of the Act.On July 2, a local television station announcer appearedat the plant and taped an interview with two prounion em-ployees and a third proemployer employee, Irma Ortiz,who contested some of the statements made by those em-ployees. The interviews dealt with employee benefits. IrmaOrtiz, in her interview, stated,inter alia,"We have breaks,we have breaks and we have-we can go in and get ourcoffee, drink our coffee, and they can eat whatever theywant to, we get coffee." These taped interviews appearedon the 6 o'clock and 11 o'clock news on the evening of July2.On the morning of July 3, Dolores Trejo, Barbara Haar,Mercedes Martinez, Lillian Reys, and Elida Liedecke wentto Taylor's office sometime before 8 a.m., and asked himwhen they would get the break that Ortiz had spoken abouton television. Taylor told them they could smoke in thedressing room at noon, but said nothing about taking asmoke break at 10 a.m. that day. Respondent has no offi-cial break periods. Thereafter a rumor circulated the plantto the effect that those girls who had come to Taylor'soffice were planning to take a smoke break at 10 a.m. inthe dressing room. Taylor relayed this rumor to Mervinand at 10 a.m. Taylor, Mervin, and Hertzel went into thedressing room where Trejo, Haar, Martinez, Reyes, andLiedecke were taking a smoke break. Mervin told themthat they did not take breaks like that and that they werebreaking the rules. Mervin also said that they had lied ontelevision about the Company and ordered them back towork, saying, "I'm not going to argue with you, get back atyour machines this minute or get out of the building." Withrespect to the matter of authorization to take the break,Haar testified:Q. All right, and whose idea was it to have thissmoke break at 10 o'clock?A. No one's really.Q. No one's at all? It wasn't yours?A. No everybody said "10 o'clock all right?" Andwe said "all right."Q.Who is everybody?A. The other organizers that went into his office.Haar further testified as follows:Q. Did you just make up your mind to get up at 10o'clock and have a smoke break or how did it occur?A. No, we told Mr. Taylor we'd go at 10 o'clock.Q.When did you tell him that?A.When we went to his office.Q. And what -did he say?A. He said "All right."Mercedes Martinez testified:Q.What was the last thing that you said he told 652DECISIONSOF NATIONAL LABOR RELATIONS BOARDyou all you could do?A. That we could not smoke in the bathroom andDolores [Trejo] asked him "Can we smoke in thesmoke room?"and he said"yes" so we left.As to thealleged useof profanity by Mervin during thisincident, I do not credit the General Counsel's witnesses. Ifind more credible the testimony of Respondent's witnessesto the effect that profanity was not used during this smoke-room incident. I base this conclusion, not only upon thetestimony of Respondent's witnesses who were present, butalso upon the testimony of other witnessesto the effect thatMervin did not commonly employ profanity. In summary,regarding the "smoke break"incident,it represents an ef-fort, inmy opinion, on the part of certain active unionadherents to create a confrontationwithmanagement onthe issue of smoke breaks. I further conclude that Taylordid not authorize any additional breaks over what the em-ployees were already receiving, but that he was in effectattempting to explain to the employees that they alreadyhad breaks and could smoke in certain locations. Further,it ishighly doubtful that the authorization of a smokebreak at 10 a.m., if madeby Taylor,would have been limit-ed to these five employees to the exclusion of the rest of theproduction unit. Accordingly, I conclude that there was noauthorization for the 10 o'clock smoke break which theseemployees took on July 3 and that Mervin did not useprofanity.In these circumstances,no 8(a)(1) allegationspredicated upon the July 3 smoke break incident can besustained.'b.Gertrude LubianskiRuby Rivera testified that, on or about March 27, closeto noon,Lubianski came to her machine and suggestedthat she go to a stairway going to the third floor whereLubianski would meet her in a few minutes. Lubianski mether there and asked her if she was for the Union and Riv-era said that she would not say if she was or not. Lubianskitold her that Mervin and Hertzel had already said theywould close before they would work under a union con-tract and that she did not know what she would do if theyclosed the plant because she would be out of a job. Lubian-ski denies that any such conversation took place. However,I credit Rivera and conclude that, by interrogating Riveraabout her union affairs and threatening her by representingthat Hertzel and Mervin would close the plant if it wereorganized, Respondent violated Section 8(a)(1) of the Act.Dolores Trejo testified that on March 28, about 2:30p.m., as she was returning to her machine from the rest-room, she was stoppedby Lubianski, who called her anaughty girl for having signed a union card, saying that, ifthe Union came in, Mervin and Hertzel would close the8 Par. 9 of the complaint in Case 23-CA-5194 alleges substantially thesametype of misconduct involving this incident attributed to Hertzel Gen-eral Counsel in its brief, concedes that the evidence shows that these allega-tions should have been attributed to Mervin, but that Hertzel "by failing todisavow such epithets, and by his presence as part of the management taskforce, adopted them." Since I conclude that Mervin's conduct did not vio-late the Act, the contention in brief that Hertzel adopted the alleged coer-cive remarks obviously must also fail.shop and she (Lubianski) would be out of a job. Lubianskidenies thatsuch a conversation ever took place. However,I credit Trejo and conclude that these remarks constitute8(a)(1)misconduct as to the plant-closing threat. I do notfind interference with any Section 7 right for Lubianski tosay that Trejo's joining the Union would cost her (Lubian-ski) her job since this does not involve illegal coercion ofan employee.Matilda Flores, an employee in the shirt department su-pervised by Lubianski, testified that on April 16, the begin-ning date of her last employment with Respondent, Lubi-anski asked her if she belonged to the Union, stating that"they" did not want any trouble with the Union. This oc-curred when Lubianski took her to a sewing machine at thetime of her employment. Lubianski's recollection of theconversation, however, is limited to simply advising Flores,as she did all new employees, that Respondent's plant wasnonunion.Lubianski testified that she has been telling thisto new employees for "years and years" and that she addsnothing to this statement and the employees do not ask herquestions about the statement. Flores further testified thaton April 25 shortly after the lunch break from 12 noon to12:30 p.m., as she wasstarting to work, Lubianski came toher and said that a report had been receivedfrom "some-one" calling the Employer's office saying that Flores hadgone "downstairs" to sign a white card. Flores denied sign-ing any such card, but Lubianski observed that these wererumors that she had heard. Flores had, in fact,signed awhite union authorization card on April, 18. Lubianski de-nies that any such conversation took place. I credit Flores,and conclude that the above incidents were coercive withinthe meaning of Section 8(a)(1) of the Act.Lucy Chavez, testified that on or about May 10, 1974,her second day of employment in the shirt department, shespoke to Lubianski just before starting work at her ma-chine.Lubianski told her that she wanted her to know be-fore she started work that "they are working as a company,not for the Union. They weren't going to become aUnion." Also, that some girls might come around askingher to sign some papers and not to sign any of the papersor she would get into trouble. Lubianski asked her if sheunderstood this and Chavez said "not really that much"and went to her machine. Lubianski concedes that a con-versation did take place but that it was more limited:Q. Did you tell her anything about the Union?A. The only thing I told her about the Union wasthat this was not a union plant.Q. You told her that?A. Yes, I told her that.Q. Did you tell that to all the new employees?A. Yes.Q.What else did you tell her about the Union whenyou told her it wasn't a union plant?A. That's all I told her. I just told her this is not aunion plant.I find, crediting Chavez, that these remarks constitute athreat proscribed by Section 8(a)(1) of the Act.Dolores Trejo, a collar setter in the shirt department,testified that on or about August 13, Lubianski checked 8shirts out of a bundle of 80 and found the collars in need of FINESILVERMANUFACTURING COMPANYrepair. Lubianski told Trejo to rip out the collars and re-pair them. Upon discovering that the errors were not herfault,Trejogave themto Lubianski who said she wouldtake them back to the girl who set the collarband and whopresumably had made the error. Despite the fact that Trejowas not required to make the repairs,the General Counselcontends that the inspection of her work and original as-signment of the repair work to Trejo was illegal harass-ment.Trejo states that this work had never been checkedin this fashion before and that,in the past,even errorsmadeby herwere repairedby a repair lady. Lubianskitestified that she normally checks the employees' workabout twice a day and that in checking the work, if shefinds anything wrong she usually rips it out and gives itback to the operator, although she cannot specifically re-call the incident testifiedto by Trejo.In the absence ofmore compelling evidence of disparate treatment and sinceI credit Lubianski as to the incident, I conclude that Lubi-anski did not harass Trejo in violation of Section 8(a)(1) ofthe Act.c.Hertzel FinesilverLillian Reyes testified that on March 22 during a conver-sation with Hertzel and Taylor in Hertzel's office,Hertzeltold her,inter alia,that if the Union came into the plantshe would not be able to bring her complaintsto Taylor,her supervisor,or to Hertzel.Hertzel concedes that he toldher this,but Respondent contends that this remark was notcoercive.I agree.While the statement is not entirely accu-rate,there is no such misrepresentation involved as to war-rant remedial relief under Section 8(a)(1) of the Act.West-mont EngineeringCo.,170NLRB 13(1968).Elida Liedecke states that she was sent to Hertzel's officeat his request. Hertzel,Mervin, and Lubianski were there.A conversation ensued in which Hertzel criticized her pro-ductivity, to which she did not respond.Hertzel also askedher why she was running downstairs to talk to union menand further that she should not lie because he had seen herthere.He asked her if she was for the Union and Liedeckedenied it. Liedecke also testified that Hertzel asked herwhy she wanted to be in the Union?Hertzel testifies thathe saw Liedecke at her request on or about March 26, afterhe had criticized her for walking around the plant talkingto employees,but contends that there was no discussion ofthe Union at this time.Lubianski corroborates Hertzel'sversion that the Union was not discussed.In view of thiscorroboration and for the applicable general credibilityconsiderations noted earlier, I credit Hertzel and Lubianskias to this conversation and conclude that the Respondentdid not violate Section 8(a)(1) of the Act.10CliveJones testified that about the last of May, at thetime he was hired,he was told by Hertzel,when Hertzelsent him to his supervisor Canales to start work,as follows:9I deem the allegations of par.8(h) and(i)of thecomplaint in Case23-CA-5061 tobe substantially the same andthey are treatedas a singleallegation herein.1Another factor in reaching this credibility resolution is the confusion ofidentities between Mervin and Hertzel, which is apparentfrom a review ofLiedecke's testimony and affidavit which adversely affect thereliability ofLiedecke's testimony as to the incident.653"He gave mea note and told me to go to Canales,let's see,and ina manner of speaking,he said just keep your noseclean and everything and you will be all right. Just don'thave anything to do with the Union." Hertzel states that hespoke to the man about his prior employmentand gavehim a noteto Canales explaining that he knew Jones' auntand to try him out. Hertzel denies talking about the Unionwith Jones. I credit Hertzel as to this conversation andconclude that Hertzel did not violate Section 8(a)(1) of theAct as alleged.Jones further testified that on June 7, the same day hesigned a unioncard,Hertzel and Canales were checkingthe pants nearby when Hertzel said, "If he is in such ahurry to join the Union send him to me and I'll fire hisass."Hertzeland Canales denied thatthis statement wasmade and I credit them over Jones and conclude that no8(a)(1) violation took place as alleged.Mercedes Martinez, an employee, testified that, on orabout July 23, Hertzel came up to where she was workingat her machine and, after warning two employees behindher aboutexcessivetalking, turned to her and said, "Youstartworking on your machine faster. Everythingis goingto change around here." Hertzel recalls that he repri-manded four or five girls for talking, and Martinez in par-ticular because she was eating some cake during workinghours.Hertzel testified, "I don't remember saying ev-erything was going to change around there, but all thistalking was going to change around here. Whether I said itor not, I don't know."Noting particularly Hertzel's somewhat faulty recollec-tion of the incident, I credit Martinez and conclude in viewof the organizational effort underway at the plant, whichRespondent was vigorously contesting, that the remark wasa referenceto and a reflection of Hertzel's attitude andconstituted a threat of harassment relating to the Union'sorganizational campaign.Dolores Trejo testified that, on or about August 13, shewas told by Lubianski that Hertzel wanted to see her in hisoffice. She went, and in conversation Hertzel told Trejothat she had been insubordinate in refusing to pick up abundle of material and throwing it on the floor. Trejo pro-tested that she had picked up the bundle and had notthrown it on the floor. General Counsel alleges that Hertzelviolated the Act by harassing Trejo illegally, by "assigningher the more arduous work of lifting bundles." However,Hertzel denies making any such assignment and the evi-dence does not support the conclusion that Hertzel madesuch assignment.Then Hertzel told her that he wanted herto stop singing on the job and finally told her when she leftthe office, "Yes and when you get out of here, I don't wantyou to get out of here and go blabber what went on inhere."Hertzel concedes that he called her into his officeand talked to her about being "ugly" to Lubianski, point-ing out that it was not necessary to move a whole bundle ofshirts atone time,but she could move parts of the bundle.He also said, "So I told her about being ugly to Gertrude.I also told her about singing real loud because the girls toldme that she disturbed them and I said if I can remembercorrectly-I said, look, sing softly for your own amuse-ment,don't disturb the girls around you." Hertzel denieshaving warned Trejo not to discuss their conversation with 654DECISIONSOF NATIONAL LABOR RELATIONS BOARDother employees.I credit Hertzel as to the content of thisconversation and conclude that no 8(a)(1)misconduct canbe predicated thereon.While it is not alleged in the complaint,theGeneralCounsel appears to be attempting to establish that Lubian-ski harassed Trejo by making the assignment in dispute.Considerable testimony was taken as to this matter. How-ever, the facts do not support this contention either, partic-ularly since Trejo testified that her new assignment wasbetter since the bundles were more accessible to her andenabled her to have better production. In these circum-stances,I conclude that neither Lubianski in making theassignment, nor Hertzel to the extent that he reiterated orsupported the assignment,violated the Act,since there isno sufficient showing that the assignment was to more on-erous work.Barbara Haar testified that after the hearing in the in-stant case had begun,sometime about October,a few min-utes after 8 a.m., as she and some other employees weregoing up the plant stairs to the second floor to punch inprior to going to work, Hertzel spoke to a group of employ-ees including Haar,Trejo,and Mercedes Martinez,tellingthem that if they were late again tomorrow he would firethem.Haar states that, although there were other employ-ees entering the plant at this same time, those employeeswere not singled out and threatened.Haar further testifiedthat the employees not warned were not union supportersand that her group was composed of active union support-ers.Trejo's testimony, in substance, supports Haar's ver-sion.Hertzel testifies that he recalls the incident but that hewas speaking to all the 10 or 12 late arriving employees,telling them to come in earlier.They were told to get therebefore 8 a.m. Hertzel stated that this had been his practicefor years and that other supervisors had so spoken to latearriving employees as a matterof policy.Hertzel's versionis corroborated by Barnes.I credit Hertzel in this regard.Accordingly, I cannot conclude that the evidence is suffi-cient to show that these prounion employees were singledout and threatened in violation of Section 8(a)(1) of theAct.d.Willie GavlickAs set out earlier,more fully under the 8(a)(1) findingsas to Mervin, Gavlick was asked by Mervin to make inqui-ries of Aranda concerning her union activity,whereuponGavlick went to Aranda and advised her of his mission. Itismy opinion that Mervin,by so commissioningGavlick toperform this task,created an agency relationship sufficientto assign responsibility to Respondent for Gavlick's mis-conduct.Iconclude,consistent with my fact findings inconnectionwithMervin, that Gavlick did in fact violatethe Act by telling her of hismission. I further conclude thatGavlick violated Section 8(a)(1) ofthe Act byinterrogatingher concerning her unionactivity.This interrogation byGavlick was not alleged as an independent 8(a)(1) allega-tion in the complaint.However, since it was fully litigatedat the hearing, I feel constrained to make a finding thereon.e. John P. TaylorDolores Trejo testified that on or about April 19 she wascalled into Taylor's office where she was reprimanded byhim for allegedly passing out union pamphlets duringworking hours and insulting those employees who did notaccept them. Trejo complained that it was herself, notothers, who were insulted. Trejo also protested that sincethe Union had begun organizing she had been belittled andharassed in her work. Taylor told her she was being paidfor it and Trejo said, "Well, not enough." Taylor replied"Well, if you don't like it here why don't you get out ofhere and go to Farah." Taylor recalls such a conversationbut denies he suggested leaving and going to Farah, al-though he testified, "On one occasion I told her this-Isaid, if things are so bad here, why don't you work some-where else. I never mentioned Farah or I never mentionedanybody else. I said if things are so bad here and you hateit so, why don't you work somewhere else." It is my opin-ion that Trejo's version is the more credible and Taylor'sremarks were coercive.On or about May 10, Taylor helda series of meetingswith some 100 employees who he considered to be "loyal"to the Company. The employees selected to attend thesemeetings were employees who had expressed opposition tothe Union. It is not disputed that certain prounion employ-ees were not allowed to attend these meetings, but wereinstead required to work. General Counsel contends that,by excluding union adherents and requiring them to con-tinue to work through the meeting, Respondent violatedSection 8(a)(1) of the Act. There is no contention that thecontents of Taylor's speeches were coercive. Based uponthese facts and conceding the accuracy of the factual alle-gations of the General Counsel, it is nevertheless my opin-ion that Taylor's conduct was not coercive within the Act.Trejo, a collar setter in the shirt department, testifiedthat, on or about June 14, she was called into Taylor'soffice at about 3 p.m. He criticized her for her low produc-tion.At this time she was producing 15 bundles a week,whereas the Company's standard was 20. Trejo, who isconcededly a known union adherent and employee organ-izer,also testified that she had not been called in prior tothis about her production although she had been doingcollar setting some 8 or 9 months, and that while she ad-mits she was not making the 20-bundle standard, neitherwere others. Trejo further testified that only a certain long-timeemployee named Josiewas making theproduction standard. Trejo also testified that during thisconversationTaylor asked her why she did not like theFinesilvers and the Company, Trejo asked him why hethought that, and Taylor replied, "Well, you know why.You're knifing them in the back. You do not like the Com-pany and the Finesilvers." Taylor testified that he did in-deed call her into his office to discuss with her the matterof improving her production, but denies that she was treat-ed differently from other employees in this regard, or thathe accused her of hating the Company and the Finesilversor knifing them in the back. In my opinion, Trejo's testi-mony as to this incident should be credited, and according-ly I conclude that by this incident Respondent, through itsagent Taylor, violated Section 8(a)(1) of the Act. FINESILVERMANUFACTURING COMPANY655f.Eugene CanalesAbel T. Juarez testified that on or about April 13 atlunchtime outside the plant, he spoke about the benefits ofthe Union to a group of employees. After lunch Canalestook him aside and asked him what his opinion was abouttheUnion. Juarez told him that he was in accord withunion representation.Canales told him that the Unionwould not do them any good. Canales also told Juarez, inessence, that he had no legal rights in the United Statesconcerning union protection since he was a Mexican citi-zen. Juarez is a legal resident but not a citizenof the Unit-ed States. Later that day Canales asked him if he had legalpapers to work in the United States and that Mr. Finesilverwould want to see the papers the next day. Juarez broughthis passport to Finesilver the following day, who in turntold him to talk to Canales.Some 20 minutes after return-ing to work Canales came over where he and Taylor werepresent and asked to see his passport.After they looked atthe passport, he went back to work.Canales states that Juarez had made an anticompanyspeech using"filthy language"and that he took Juarezaside.Canales testified,"I told him he had no reason forgiving speeches like that up in front,talking about Finesil-ver, after all, they give him a job, and I thought he washappy there."Canales denies ever asking him his opinionabout the Union. Canales also denies that he told him thathe had no rights in the United States, but concedes that hetold him, "No I didn't tell him he had no rights in theUnited States.Itold him he had no legal rights in theUnited States like voting."Crediting Juarez in this matterand noting particularly the timing of this conversationcoming as it did immediately after Juarez had spoken outforcefully in favor of the Union, I conclude that more thancuriositymotivated Canales and that Canales' conductconstitutes coercion within the meaning of Section 8(a)(1)of the Act.Jones testified that, at the time he was hired,he was toldby Canales that if he joined the Union and "they" foundout about it he would be dismissed from the plant.Canalesdenies any such conversation with Jones and I credit Ca-nales inthis regard. Accordingly, I conclude that Respon-dent did not violate Section 8(a)(1) of the Act as to thisallegation.g.Teresa LottBarbara Haar,an employee in the pants department su-pervised by Teresa Lott, testified that on or about April 23she began to wear a union button.About thistime duringwork hours, Lott came over to her, pointed to the button,and asked her if she had signed a union card, to whichHaar inquired, pointing to the Union button, "For this?"Lottrepeated the question and Haar responded in thesame way, whereuponLott left. Lottdenies this conversa-tion.However, I credit Haar as to the incident and con-clude that the remarks were coercive.h.Della CoyBarbara Haartestified that on or about April 26 aboutthe time she began to wear a union button, Della Coy, afloorlady in another department, approached her andasked if she had signed a union card for her button. Haarreplied that she did not; that she just signed her name on apiece of paper. When Haar observed that there were fewunion problems in other plants where she worked, Coy saidto her, "well you don't know a damn thing about the damnunion down here, you're from Illinois." Coy denies ques-tioning Haar in this fashion.I nevertheless credit Haar asto this incident and conclude that the remark constitutedunlawful interrogation in violation of the Act.i.Fred ScottHaar testified that during the smoke break incident ofJuly 3, described above, Mervin ordered her out of thefactory.According to Haar, when she inquired if thismeant that she was fired, Scott came out from behind herwith a pipe with a hook on the end of it about 2 feet longand shook it at her saying "No, you are not fired." Mer-cedesMartinez offered testimony to support this allega-tion. Scott, however, denies this, saying that he had nothingin his hand at the time of the incident and only shooed theemployees back to their machines as one would shoochickens.Hertzel,who was also present, corroboratesScott's testimony that he had nothing in his hands. I creditRespondent'switnessesas to this incident, and do not findan 8(a)(1) violation in this regard.j.SurveillanceAllegations of unlawful surveillance were made in thecomplaints against Taylor, Hall, and Lubianski. The re-cord herein discloses that, from its inception, the Union'sorganizational effort was an open campaign. The unionorganizers openly solicited union membership and distrib-uted pamphlets on a daily basis on the sidewalks, alongsidethe plant, and in the open areas across from the plantwhere an expressway overpass was located. Handbillingwas done as the employees went to work in the morning, atthe noon lunchbreak, and in theevening asthey left work.Authorization cards were distributed at such times. Indeed,Union International Organizer Paul Garza states with re-spect to handbilling in the area under the overpass, "Well,Iwashandbilling as I went out there. They ain't got 30minutes to eat, and you have to talk to them half the timewhile they're still eating." The windows of the plant, whichare numerous, are generally open. It is not unusual foremployees and supervisors to look out of these windows orto take their lunches at various places around the buildingor outside the building from where the union's organizingefforts could be observed. However, I cannot conclude thatsupervisors looked out of windows or other places at theirperil or at the risk of violating Section 8(a)(1) of the Act.To conclude otherwise would be to require the Employerto hide from a Union's organizational activity. If a unionin its wisdom decides to organize openly, it cannot escapethe natural consequences of its decision. Accordingly, Iconclude that the General Counsel has not established theallegations of surveillance as to Taylor, Hall, or Lubianski.Larand Leisurelies, Inc.,213 NLRB 197 (1974). 656DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The8(a)(3) allegationsa.Clive JonesJones was hired on or about May 22. At the time he washired, he was given a note by Hertzel to give to Canales. Atthis time, Canales showed him a typed copy of theRespondent's antiunion message to employees (Resp. Exh.2) which Jones read. After some instruction as to the oper-ation of the pressing machines, Jones began work pressingpants. Jones worked as a presser for about 3-1/2 days.During these 3-1/2 days Canales found it necessary to crit-icize Jones' manner of pressing pants, since it resulted in astretching of the pants. He tried to get him to do the workproperly. At the end of 3-1/2 days, Jones was removedfrom the pressing job because of his difficulty in pressingthe pants correctly and also because he was not performingthe operation fast enough. Jones was then reassigned tohanging pants. Jones' performance was unsatisfactory as ahanger, again because of his slowness and because of hispenchant for talking to the employees around him. JohnnyEpp, another pants hanger at the time, testified that jones'slowness resulted in work backing up on the line. Afterdiscussing the matter with Hertzel on the Friday of Jones'second and last week of employment, Canales determinedto discharge Jones. This was accomplished by telephonecall from Hertzel to Jones' aunt, advising Jones not to re-port for work on Monday, June 10.General Counsel, in arguing for a violation, contendsthat Mervin became aware of Jones' union activity on Fri-day, June 7, when, according to Jones, Mervin observedhim in the company of union representatives. Jones signedan authorization card on June 7. Mervin testified that hehad no conversations with Jones and cannot recall evenseeing him at the plant. I credit Mervin in this regard. Ac-cordingly, and absent sufficient evidence of companyknowledge, I conclude that Jones was discharged becauseof a generally poor work performance rather than unionactivity.b. Leo AlmazanAlmazan worked for the Respondent only 1 day, July 17.On this day Almazan initially spoke to Mervin, who re-ferred him to Hall for work in the spreading room. Aftersome explanation of the work, Almazan began spreadingabout 9:30 a.m. and worked until noon. At the noon hourlunchbreak, upon returning from lunch, he was stopped bytwo union men, one of whom was Paul Garza, who ex-plained the union effort to him. Almazan agreed to sign acard. This was Almazan's only union activity. Almazanfurther states that Garza suggested that he sign it behind apillar under the expressway since Hall was looking at them.Almazan did this. Upon returning from lunch and workingfor about 10 minutes, Hall advised him that he was goingto have to let him go because the Company was going torehire the individual who had been employed at the jobpreviously. Garza testified that Taylor and Hall were look-ing down at them from the plant at this time.It is the position of the Respondent that Almazan wasnot actually hired, and that he was being tried out on thejob.While his employment status was in this posture, Rob-ertManchaca, the employee who previously heldAlmazan's spreading job, called the plant to explain hisfailure to call in that morning, whereupon Hall acceptedhis excuse and decided to keep Manchaca, in view ofManchaca's 3 months of experience on the job, and to letAlmazan go. Further, Respondentarguesthat it was notaware of any union activity engaged in by Almazan. In thisregard,Taylor denies ever knowing who Almazan wasand Hall has no recollectionof seeingAlmazan during thelunch period on July 17. Crediting Hall and Taylor, I amconstrained to conclude that Respondentwas not awarethatAlmazan had signed a union authorization card, orthat he was otherwise engaged in any other type of unionactivity.Absent such a finding,no 8(a)(3) violation can bepredicated upon Almazan's termination despite the tuningof the discharge, coming as it did shortly after thesigningof a union authorization card, since this fact,standingalone,will not support aninferenceof company knowl-edge. Also I conclude that Almazanwas, in fact, an em-ployee and not a prospective employee trying out for thejob as Respondent argues. However, this finding does notaffect my conclusion that Almazan was not discharged forhis union activity.c.Alexandria MartinezMartinez was a longtime (23 years) employee in the shirtdepartment. She signed a union authorization card datedMarch 20. Martinez claims that she and Mercedes Marti-nez were observed by Hilda Massey, the floorlady in thepants department, while reading a union pamphlet. Thisversion is confirmed by Mercedes Martinez. However,Massey denies ever seeing Alexandria Martinez reading aunion- pamphlet and states that she has no knowledgeabout Alexandria Martinez' union sentiments. Based onthe entire record herein, I find that the evidenceis insuffi-cient to support a finding that the Company was aware ofAlexandria Martinez' union sentiments.On March 26, Martinez heard from some other employ-ees that Marcelina Bonilla had told Martinez' sister-in-law,Mary Rojas, also an employee, that if she signed a unionauthorization card she would bring the "immigration" toher. This upset Martinez and about 4:30 p.m., as the em-ployees were leaving, Martinez went toBonilla,and with-out warning, attacked her. In the ensuing fight,Bonillasustained slashes on the side of her face which Bonilla con-tends were inflicted by a pair of clippers held by Martinez.Martinez denies that she had any clippers in her hand andused only her fingernails. Dr. James W. Nixon, Jr., whoexamined Bonilla, testifies that the injuries were more con-sistentwith lacerations caused by an instrument like thepair of clippers, than by fingernails. When Taylor arrivedat the scene of the fight Martinez left. Shortly thereafterHertzel arrived and decided to discharge whoever was res-ponsible for the attack on Bonilla. Hertzelstatesthat, whilehe was told who the attacker was, the name AlexandriaMartinez meant nothing to him until he saw the woman thefollowing morning when he discharged her.As noted above, I conclude that Respondent was un-aware of Alexandria Martinez' union sentiments. More- FINESILVERMANUFACTURING COMPANY657over,upon the entire record herein,even assuming suchknowledge by Respondent,I cannot conclude that the dis-charge violated Section 8(aX3) of the Act. Such an assaultwithoutwarning upon another employee is sufficientgrounds for discharge and no immunity is conferred uponan employee by reason of his or her union activity, evenwhen such activity is known to the employer.d. Juana Aguilar RamosRamos was employed May 23,1973, until she was dis-charged on May 6. She worked in the shirt departmentunder the supervision of Lubianski.She signed an authori-zation card on April 17.After work on April 29, she andher mother made an emergency trip out-of-state.Accord-ing to Ramos, she called her friend,Delia Gonzalez, alsoan employee,and asked her to advise the Company thatshe would be absent until the following Monday, May 6,1974. Gonzalez also testified that she received such a callfrom Ramos and in fact did so advise Lugo,sinceMrs.Clayton was occupied at the time with a telephone call.Lugo denies that this report was made to her.Upon her return Ramos,who does not speak English,using Dolores Trejo as an interpreter,was advised by Mrs.Clayton that she had been replaced because she had beenabsent for 4 days without notice to the Company.Duringthis time,outside of Clayton's office,according to employ-ee Maria Dominguez,Trejo asked Ramos in Spanish if shehad called in and Ramos replied in the negative,whereup-on Trejo replied"You just tell them you did call in" andRamos replied"okay" at which time Dominguez left.General Counsel appears to be contending that the mat-ter of company knowledge is satisfied by Ramos' signing aunion card, accepting union pamphlets from union organ-izers, and speaking to employee organizers,even thoughRamos concedes that she did not discuss the Union withsupervisors.Here again,I conclude that the Company wasunaware of her union activity and, accordingly,absent thisessential element of proof,no 8(a)(3) finding is warranted.Moreover,I credit the testimony of Lugo that she was nottold about Ramos' absence,especially in view of the testi-mony offered by Dominguez,which I also credit.Accord-ingly, even assuming company knowledge of her unionsentiments,I conclude that Ramos was not discharged forthese sentiments in violation of Section 8(a)(3) of the Act,but was discharged for a week's absence without notice tothe Respondent.e.Lucy ChavezLucy Chavez was employed by Respondent on May 10,and worked until she was terminated on May 16.She wasemployed in the shirt department under the supervision ofLubianski.On May 14, Chavez signed a union authoriza-tion card.On May 15, on her way back from lunch, shespoke to Garcia,Trejo, and Haar, who were located underthe overpass across from the plant.There were severalothers in this group besides these three. At this time sheobserved Lubianski who was looking out of a second floorwindow towards them.After lunch she went back to work.Before returning to her machine,she went to the bathroom.As she came out, Lubianski told her to hurry up and get toher machine and not to be fooling around.Chavez statesthat on the following day when she reported for work shewas discharged by Lubianski.Lubianski states that Chavez was hired on Friday, May10, and that she worked May 10,13, and 14,and was ab-sent without calling in on May 15.On May 16,Lubianskiasked her why she had not called in.Lubianski testified, "Iasked her why she hadn't called in and she said she didn'thave time and I asked her`What do you mean you don'thave time'and she said`I just didn't have time."'There isa company rule which requires employees to call in if theyare to be absent,and, while Chavez denies knowing aboutthis rule,she admits that she was told when hired that shewas to call inby 9 o'clock if she was going to be absent.Thereupon Lubianski decided to discharge her, since sheregarded this explanation as inadequate.Lubianski deniesever having seen Chavez sign a card or observe her talkingto any union organizer in front of the plant.In agreement with the Respondent,I conclude that theevidence is insufficient to show that Respondent was awareof Chavez'union sentiments.Her union activity was mini-mal, limited to having signed an authorization card andthere was no showing that Respondent was aware of this.Any company knowledge would have to be predicatedupon a finding that Lubianski observed Chavez talking toa union representative under the overpass on the day priorto her discharge.First,I am satisfied,on this record, thatChavez did not work on May 15,the day she was supposedto have beenobserved byLubianski.Second,Lubianskidenies having seen her talking to any union representative,and thirdly,as noted to some extent,in my disposition ofthe 8(a)(l) allegations relating to surveillance,I have somedifficulty inmaking findings of company knowledge ofunion activity based on having observed the alleged dis-criminatees in conversation with a union organizer outsidethe plant,at least in the circumstances present in the in-stant case.Admittedly,union organizers were engaged inan effort to organize the plant and in so doing,as Garzaconcedes,they spoke to union and nonunion employees,probably without knowing their sentiments,in an effort topersuade them to support the union position.This organi-zational effort among the Respondent's employees was ex-tensive;morning, noon,and evening,especially at lunch-times.Supervisors concededly looked out of windows.Assuming that a supervisor observed an employee with aunion representative or a union adherent,this would be aquestionable basis upon which to predicate a finding ofeither union activity itself or company knowledge thereof,especially where the employee was grouped with severalother employees. In any event, I credit Lubianski that shedid not so observe Chavez.In this regard,I note that Cha-vez' testimony is somewhat unreliable since she does notremember being absent on the day before her discharge.Accordingly,absent sufficient evidence to support a find-ing that the Respondent was aware of Chavez'union senti-ment,Iconclude that the evidence will not support an8(a)(3) finding as to Chavez. 658DECISIONSOF NATIONAL LABOR RELATIONS BOARDf.Matilda FloresMatilda Flores was employed as a collar setter in theshirt department supervised by Lubianski. At the time ofher most recent employment,on April 16,as noted earlier,she was askedby Lubianskiif she belongedto the Unionand advised her that "they"did not want trouble with theUnion. Flores had previously been employed by the Re-spondent twice for short periods in 1973 (Resp. Exh. 12).On her employment card is the notation"Do not rehire."After her second period of employment, she was neverthe-less put on the payroll before the fact of her prior employ-ment was discovered,whereupon she offeredto quit, butLugo said,"Being that you are here now I said I'm going togive you 3 weeks' trial, see how you come out with yourproduction." on May 3, Lugo told Lubianski that she feltthat Flores could not make production and should be dis-charged. Lugo did not so advise Flores on that Friday,since she became busy, and on the following Monday, be-cause Lugo was ill,it fell on Lubianski to advise Flores ofher discharge for lack of production.General Counsel con-tends that the lack of production was a pretext,citing8(a)(1) remarks directed to Flores to support this conten-tion.Flores admittedly did not meet the employer's pro-duction standards for the collar setting operation.Howev-er, this deficiency alone would not appear to disqualify heror make her unemployable since some 15 or 20 others ofthe 125 in the department were not meeting Respondent'sstandards.Some of them had been employed a number ofyears and were still not meeting the standard.Upon thesefacts, and in view of the 8(a)(1) remarks noted earlier anddirected specifically to Flores, I conclude that Flores wasdischarged for having joined the Union in its effort to or-ganize the Respondent's employees.g.Maria ArandaMaria Aranda was employed in the shirt department asa collar setter from February 1973 until her discharge onApril 18. In addition to having signed a union card, Aran-da also secured authorization cards from some 50 otheremployees. She was an active employee organizer and wasso named along with others in a telegram from the Unionto the Respondent, dated April 3. It is clear that Respon-dent took a lively interest in Aranda's organizational activ-ity as noted earlier in connection with her interrogation byGavlick upon instructions from Mervin.On April 18, Aranda added certain longhand commentsto a company notice posted on the Respondent's bulletinboard. This was brought to the attention of Hertzel whorequested Aranda be brought to his office. Aranda admit-ted writing on the notice and states that, during furtherinterrogation by Hertzel, she went upstairs and broughtback another employee, Elida Liedecke, to serve as a wit-ness. She told Hertzel that he could then continue his ques-tioning. At this point, according to Aranda, Mervin calledher a troublemaker and told her that she was fired andbegan shouting at her to "get out" which Aranda testified:"All right. I'm leaving. I hate that place that it stunk likeshit, that is all I said and I started to walk out." Aranda'sversion is supported in its essentials by the testimony ofLiedecke. Mervin contends that, after discussing the matterof the defaced notice with Aranda, she "just picked up"and returned with Liedecke. Mervin also testified that hesaid, "Young lady you have no right to leave this officewhile we are talking to you and just ignore us." Mervinfurther testified:And she looked at me with daggers in her eyes, mad asshe could be. We were just trying to straighten her out,what she can do and what she can't do. I said, "Now,Iwant you to know and get it straight that my brotherand I are running this plant and you are not runningit."And she said to me, "You are doing a shitty job ofit."And I said, "Young lady, you are fired. Get yourthings and get out of here." And that is all it was to it.That's the whole story.Present in the office at this time were Hertzel, Lugo, andScott, whose testimony substantially corroborates Mervin'sversion. I credit Respondent's version of this incident andconclude that while Respondent may have been pleased atthe prospect of being presented with an opportunity to riditself of an active union adherent, the reason that Arandawas discharged was unrelated to her union activity. Theutterance of the vulgar expletive was, in these circum-stances, sufficient justification for her discharge and notmerely a pretext to cover illegal Respondent motivation.h. Rubina P. RiveraRivera had been employed by Respondentsince 1966.She held various jobs and worked in the company officefor some3 weeks in January 1974. She was discharged onor about June 5, 1974. Rivera testified that on theeveningofMay 24 she and her husband went to Corpus Christi,Texas, for the weekend and returned to San Antonio onMonday afternoon, May 27. Rivera claims that she toldLubianski that she was going to be absent, but Lubianskicalled her to call in on Monday anyway. Rivera becamebadly sunburned in Corpus Christi and was unable to workthe following week. Taylor concedes that calls were madeto the plant every day until Friday, advising Respondent ofher absence. Ruben Rivera, Rubina Rivera's husband, tes-tified that he also called the plant on Friday and on Mon-day, June 3, to explain that his wife was sick and at thattime was told "OK" although he cannot identify the persontowhom he spoke. Taylor denies that sucha call wasmade,but I credit Ruben Rivera in this regard. On Wed-nesday, June 5, about 1:30 p.m., Rubina Rivera called theplant and spoke to Taylor, who advised her that she hadbeen replaced and that someone had told him that she wasworking forsomeone else.Rivera had been an active union adherent. She had beennamedby the Unionas a memberof the employeeorganiz-ing committee in the union telegram to the Respondentdated May 3, 1974.Respondent contends that Rivera did not call in on Fri-day,May 31, and that when 3 days had elapsed, Respon-dent, as a matter of company policy, terminatedRivera.Rivera, on the other hand, testified that she had previouslybeen absent for more than 3 days withoutcalling in, asrecently as March 1974, when she was sick for an entire FINESILVERMANUFACTURING COMPANYweek and called in only on the Monday. No disciplinaryaction was taken against her at that time.She further testi-fied that during this period Clayton or Lubianski called herat home. Taylor also testified that exceptions to the 3-dayrule were in fact made where warranted,where the employ-ee had a valid reason for his failure to call.It does notappear that any effort was made to ascertain from Rivera ifshe had an excuse for not calling in. Indeed,the decision toterminate Rivera appears to have been made prior even tospeaking with Rivera on June 5.I also note with respect to the 3-day rule itself, that suchrule was not followed during Rivera's absence in March orshe would have been discharged at that time since shecalled only on Monday to report her illness. To exemptemployees from calling in every day during an extendedillness would appear to be reasonable in such instances. Insummary, the Respondent's prior treatment of Rivera's ab-sences and the record as a whole support the conclusionthat therewas substantialflexibility inRespondent's "3-day rule."Another significant factor in the disposition ofthismatter is the testimonyof Taylorhimself.In this re-gard the following exchange took place:Q. (By Mr. Linton) Now Mr. Taylor, it is a fact,isn't it, that the fact that you were aware that Riverawas on the organizing committee colored your posi-tion a little and kept you from being lenient in hercase?Is that right, sir?A.Well I would be a big liar if I sat here and said itdidn't. Everybody would know it.A. And that is-in fact, you did give that testimonyat the Texas Employment Commission hearing?A. YesIdid, sure.JUDGE DONNELLY: What do you mean "colored?"WITNESS:That was the question I was asked also atthe Commission, if it had anything to do with my deci-sion,I assume is what they mean.JUDGE DONNELLY:Well did it?WITNESS:I said yes, I would be a her(sic) if I said itdidn't.In summary, upon examining the factors above and alsonoting particularly the 8(axl) incidents involving Riveratreated earlier, I conclude that her absence was a pretextfor the real motivation behind her discharge which was, Iconclude, her activity on behalf of the Union.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above,occurring in connection with the Respondent's op-eration described in section I, above,have a close, inti-mate,and substantial relationship to trade,traffic,andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDY 11659Having found that Respondent has engaged in and isengaging in certain unfair labor practices, I shall recom-mend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.12I have found that Respondent discharged Rubina Riveraand Matilda R. Flores for reasons which offended the pro-visions of Section 8(a)(3) and(1) of the Act.I shall there-fore recommend that Respondent make them whole forany loss ofpay which they may havesuffered as a result ofthe discrimination practiced against them.The backpayprovided for herein shall be computed in accordance withthe Board's formula setforth in F.W.Woolworth Compa-ny,90 NLRB289 (1950),with interot thereon at the rate of6 percent per annum,computed in the manner prescribedinIsis Plumbing& Heating Co.,138 NLRB716 (1962).Upon the basis of the foregoing findings of fact and con-clusions,and upon the entire record in this case,I herebymake the following:Conclusions of Law1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.The Unionis a labor organization within the meaningof Section2(5) of the Act.3.By interferingwith,restraining,and coercing employ-ees in the exercise of the rights guaranteed in Section 7 ofthe Act,Respondent has engaged in and is engaging inunfair labor practices proscribed by Section 8(a)(1) of theAct.4.By discharging Rubina Rivera and Matilda R. Flores,thereby discriminating in regard to their hire and tenure ofemployment, in order to discourage membership in theUnion,the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 2(6)and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record,and pursuant to Section 10(c) of theNational Labor Relations Act, as amended,Ihereby issuethe following recommended:11The extraordinary relief soughtby theGeneral Counsel in its brief isnot, in my opinion,warrantedby myfindings and General Counsel's re-quests for such special remediesare herebydenied.12ChargingPartyurges that remedial relief should include a bargainingorder under theGisselline of cases(N.L.R.B. v. Gissel Packing Co., Inc.,395U.S. 575 (1969). Such relief is deemed unwarranted where,inter aha,therehas been no showing of majority representation by the union amongRespondent's employees 660DECISIONSOF NATIONAL LABOR RELATIONS BOARDORDER 13Respondent, FinesilverManufacturing Company, SanAntonio, Texas, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Creating impressions of surveillance,threatening,harassing,intimidating,interrogating,or coercing employ-ees inorder to discourage membership in and activities onbehalf of Southwest Regional Joint Board, AmalgamatedClothing Workers of America, AFL-CIO, or any other la-bor organization.(b)Discharging employees, thereby discriminating in re-gard to their hire and tenure of employment in order todiscouragemembership in Southwest Regional JointBoard,Amalgamated Clothing Workers of America, AFL-CIO, or any other labororganization.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section7 of the Act.2.Take the following affirmative action which I find isnecessary to effectuate the policies of the Act:(a)Offer to Matilda R. Flores and Rubina Rivera im-mediate and full reinstatement to their former jobs or, ifthey no longer exist, to substantially equivalent employ-ment,and make themwhole for any loss of pay which theymay have suffered as a result of the discrimination prac-ticed against them, in the manner set forth in the section ofthisDecision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents,for examination and copying, all pay-roll records, social security payment records, timecards,personnelrecords and reports, and all otherrecords neces-sary to analyze the amounts of backpay due under theterms of thisrecommended order.(c)Post at its facility in San Antonio, Texas, copies ofthe attached notice marked "Appendix."" Copies of saidnotice, on forms provided by the Regional Director forRegion 23, after being duly signed by Respondent's au-thorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily post-ed. Reasonable steps shall be taken to ensure that said no-tices arenot altered, defaced, or covered by any other ma-terial.(d)Notify the Regional Director for Region 23, in writ-ing, within 20 days from the date of this Order what stepshave been taken to comply herewith.IT Is FURTHER ORDERED that the complaints herein be dis-missed insofar as they allege violations of Section 8(a)(3) ofthe Act, and of Section 8(a)(1) of the Act, other than asspecifically found herein.In the eventno exceptions are filed as provided by Sec10246 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions,and recommendedOrderherein shall, as provided in Sec.102.48of the Rules and Regulations,be adopted by the Boardand becomeits findings,conclusions, and Order, and all objections thereto shall bedeemed waivedfor all purposes.14 In theevent thatthe Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals, the wordsin the notice reading"Posted byOrder of the National LaborRelationsBoard"shall read "Posted Pursuantto a Judgmentof the United States Court of AppealsEnforcingan Order ofthe National Labor Relations Board "